 IntheMatterof ALSIDE,INC.andLAWRENCE EDWIN WORLEY, JR.Case No. 8-CA-96.-Decided February 3,1950DECISIONANDORDEROn May 5, 1949, Trial Examiner J. J. Fitzpatrick issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2 The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner insofar as they are consistent withthis Decision and Order.31.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act by certain conduct engaged inby Cochrane, the Respondent's plant superintendent, as set forth inthe Intermediate Report.The Trial Examiner also found thatCochrane's statement to Wolonsky, the Union's vice president, thatthe Respondent might not be pleased with the advent of the Unionand could move out of town in which event Wolonsky would lose hisjob, did not constitute a violation of Section 8 (a) (1)- of the Act.In view of the fact that no exception was filed to the latter finding,we do not pass on this point.'Pursuantto the provisionsofSection 3 (b) of the Act, the National LaborRelations Board has delegated its powers in connectionwith thiscase to a three-memberpanel[Chairman Herzog and Members Reynolds and Murdock].2We agree with the TrialExaminer's ruling in denying the Respondent'smotion to dis-miss the complaint on theground that the complainantwas "fronting"of an organizationwhich was not in compliance with Section 9 (f), (g), and(h) of the Act.OdinIndustries,Inc.,Winchester Repeating Arms Company Division,86 NLRB 203.3The Respondent's request for oral argument is hereby denied, as the record and theexceptions and brief,in our opinion, adequately present the issues and the positions ofthe parties.88 NLRB No. 101.460 ALSIDE, INC.4612.We agree with the Trial Examiner's finding that the Respondentdiscriminatorily laid off a group of 19 employees on September 16,1948, in violation of Section 8 (a) (3) of the Act.3.The record shows, as found by the Trial Examiner, that on themorning of September 17, 1948, 12 employees engaged in a strike inprotest of the Respondent's discriminatory action in laying off thefirst group of employees.We agree with the Trial Examiner that,as fully set forth in the Intermediate Report,' the Respondent dis-charged these employees on September 17 because of their strike activ-ity, in violation of Section 8 (a) (1) and (3) of the Act.Unlikethe Trial Examiner, however, who recommended that these employeesbe awarded back pay from September 17, 1948, the date of their dis-charge, we find, for the reasons stated below, that they are entitled toback pay only from September 20,1948.The RemedyHaving found that the Respondent discriminatorily laid off 19 em-ployees and that only 3 of them were reinstated or offered reinstate-ment we shall order the Respondent to reinstate the remaining 16 em-ployees, listed in column 1 of Appendix A, to their former or substan-tially equivalent positions and to make them whole for any loss ofpay they may have suffered because of the Respondent's discrimina-tion against them by payment to each of them of a sum of moneyequal to that which he normally would have earned from September17, 1948, the effective date of the discrimination, to the date of theRespondent's offer of reinstatement, less his net earnings during saidperiod.5We have also found that on September 17, 1948, the Respondentdischarged 12 strikers (Clarence Hamlin and those listed in column2 of Appendix A). The discharge of these employees because theyengaged in concerted activity protected by Section 7 of the Act vio-4The Intermediate Report contains certain inaccuracies.Upon our independent con-sideration of the record as a whole, none of the inaccuracies affects our concurrencewith the Trial Examiner's ultimate conclusions.Accordingly,we make the followingcorrections:(1)Employee Richard D.Forward is variously referred to as one who wasand was not laid off on September16, 1948.Therecord shows,and we find,that he wasamong the group laid off on that date.(2) The Trial Examiner stated that all the strikersdenied the testimony of Kaufman,the Respondent's president,that he requested them toreturn to work when they were given their pay checks.The record reveals that onestriker admitted that such request had been made by Kaufman,but this circumstance isinsufficient,in our opinion,to disturb the Trial Examiner's credibility finding.6Eugene Athens and Clifford Stemple were reinstated on October 29, 1948, and Novem-ber 13, 1948,respectively; and Joseph Wolonsky was offered,but refused,reinstatementon November 21, 1948.We shall order the Respondent to make them whole from Sep-tember 17,1948, the date of the Respondent's discrimination against them,to the date oftheir reinstatement or offer of reinstatement. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDlates Section 8 (a) (1) of the Act.Because such discharge amountsto a discrimination in regard to hire and tenure of employment, there-by discouraging membership, in a labor organization, it also violatesSection 8 (a) (3).Moreover, whether the discharges be regarded asa violation of Section 8 (a) (1) or of Section 8 (a) (3), we find thatit is necessary to order, as hereinafter provided, reinstatement withback pay in order to effectuate the policies of the Act.6Ordinarily, as found by the Trial Examiner, discriminatorily dis-charged employees are entitled to back pay from the date of theirdischarge.In the instant case, however, when these employees weredischarged they were on strike.Until, therefore, they had indicatedtheir desire to return to work, it cannot be said that their loss of wageswas caused by the discharge.7As set forth in the Intermediate Re-port, by a letter to the Respondent dated September 20, 1948, theUnion requested reinstatement for the discharged employees and thosewho had been laid off.The Respondent did not reply to this letter ormake any effort to reinstate the strikers. In these circumstances, weare satisfied that by September 20 the discharged strikers had indi-cated an unconditional willingness to return to work.We shall ac-cordingly, unlike the Trial Examiner, award them back pay fromSeptember 20, 1948, to the date they are reinstated or offered rein-statement.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Alside, Inc.,Akron, Ohio, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,C. I. 0., or any other labor organization of its employees, by discrim-inating in regard to the hire and tenure of employment or any termsor conditions of employment of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or otherON. L. R. B. v. The Sandy Hill Iron & Brass Works,145 F.2d 631(C.A. 2) enfg. 55NLRB 1.7Massey Gin and Machine Works,78 NLRB 189;Kallaher and Mee, Inc., 87NLRB 410.8One of these employees,Clarence Hamlin,was reinstated on October 9, 1948.Weshall order the Respondent to make him whole from September 20, 1948, to the date of hisreinstatement. ALSIDE, INC.463mutual aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act as guaran-teed by Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : 9(a)Offer to the employees listed in columns 1 and 2 of AppendixA immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges;(b)Make whole Eugene Athens, Clifford Stemple, Joseph Wolon-sky, Clarence Hamlin, and the employees listed in columns 1 and 2of Appendix A in the manner set forth in the section entitled TheRemedy;(c)Post at its plant in Akron, Ohio, copies of the notice attachedhereto and marked Appendix A.10 Copies of said notice to be fur-nished by the Regional Director for the Eighth Region, shall afterbeing signed by the Respondent's representative, be posted by theRespondent, and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced,or covered by any other material;(d)Notify the Regional Director for the Eighth Region in writ-ing, within ten (10) days from the date of this Order what steps,the Respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :AVE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED STEEL-WORKERS OF AnIERICA, C. I. 0., or any other labor organization,to bargain collectively through representatives of their own9The Board expressly reserves the right to modify the back pay and reinstatement pro-visions if made necessary by a change in circumstances in the future,and to make suchsupplements thereto as may hereafter become necessary in order to define or clarify theirapplication to a specific set of circumstances not now appearing.10 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice, before the words : "A DECISION AND ORDER," thewords : "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act as guaranteed bySection 7 thereof.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them (and alsoEugene Athens,Clifford R. Stemple, Joseph Wolonsky, and Clarence Hamlin),whole for anylossofpay suffered as a result of thediscrimination.1.2.Carl ButerbaughJoseph BixlerHarold ColerMyron B. ColeCharles M. FlesherTheron B. ColeCarl N. FoltzRobert L. CroftRichard D. ForwardJoseph MarkovichDavid John GeisingerDonald J. MatticksRonald L. HollisterEdward MillsAlvin JonesRossK. OsborneWilliam Carl McCabeC. E. RobinsonRobert B. McDonaldJames RuseVernon C. McIntyreFrank VerashakRobert PettyLeslie StitesWilliam G. StumpRussell L. WellsLawrence E. Worley, Jr.All our employeesare free tobecome or remain members of theabove-named union or any other labor organization.We will notdiscriminatein regardto hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.ALSIDE, INC.,Employer.By ------------------(Representative) (Title)Dated --------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material. ALSIDE, INC.INTERMEDIATE REPORT465Mr. Philip Fusco,for the General Counsel.Mr. Max W. Johnstone,of Akron, Ohio, for the Complainants.Mr. Louis L. ManesandMr. Stanley Denlinger,ofAkron, Ohio, for theRespondent.STATEMENT OF THE CASEUpon an amended charge duly filed on November 1, 1948, by Lawrence E. Worley,the General Counsel of the National Labor Relations Board, by the RegionalDirector for the Eighth Region (Cleveland, Ohio), issued a complaint dated De-cember 3, 1948, against A,lside, Inc., of Akron, Ohio, herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the Labor Management Relations Act, 1947 (61Stat. 136), herein called the Act.Copies of the complaint, the amended charge,and notice of hearing were duly served upon the Respondent.With respect to the unfair labor practices, the complaint as amended at thehearing, alleges in substance that the Respondent :(1)From about August 1948 to the date of the complaint,(a) Interrogated its employees concerning activities on behalf of United SteelWorkers of America, C. I. O. (herein called the Union or Steelworkers),(b) Solicited opinions of employees about the Union, employees' relationshiptherewith, and its effect on management,(c) Informed employees that the plant could leave Akron if necessary to avoidrecognizingthe Union, and that layoffs might resultfrom unionactivity,(d)Accused employees of being trouble-making union organizers, and(e)Warned applicant for employment Joseph Wolonskyagainst indulgingin unionism ;(2)On or about September 16, 1948, laid off 19 named employees,'and on orabout September 17, 1948, locked out and discharged 31 employees,' failed andrefused thereafter to reinstate Eugene Athens and Clarence Hamlin until aboutOctober 21, 1948, and failed and refused to reinstate ,any of the other namedemployees, because the laid-off and locked-out employeesjoined andassisted theUnion and engaged in other concerted activities for the purposes of collectivebargainingand other mutual aid and protection.The Respondent's answer filed December 20, 1948, and as amended at thehearing, (1) admits the allegations in the complaint as to the nature of itsbusiness and the layoffs of the employees named on September 16,3 but deniesall other allegations in the complaint; (2) alleges that the Respondent on Sep-tember 17 requested Eugene Athens and the other employees it had not laid offto continue to work ; that said employees refused to work and were discharged,but that Eugene Athens and Clarence Hamlin have since returned to work for the-Respondent; (3) alleges that the layoffs were for economicreasons and thedischarges were for just cause, and none of said former employees have sinceiEugene Athens, Carl Buterbaugh,Harold Coler,CharlesM.Flesher, Carl N. Foltz,Richard D.Forward,David John Geisinger, Ronald L. Hollister,Alvin Jones,WilliamCarl McCabe, Robert B.McDonald,RobertPetty,Clifford R.Stemple, Leslie Stites,Wil-liam G.Stump, Russell L.Wells, Joseph Wolonsky, Lawrence E. Worley, Jr.,and Vernon C.McIntyre.3The 19 employees named in the previous footnote and Joseph Bixler, Myron B. Cole,Theron 13.Cole, Robert L. Croft,Clarence Hamlin,Joseph Markovich,Donald J. Matticks,Edward Mills,Ross K. Osborne, C. C. Robinson,James Ruse,and Frank Vereshak.3Except Eugene Athens. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDrequested reinstatement except Athens and Hamlin,and Joseph Wolonsky whorequested a part-time job and no such job was available.The answer furtheralleges that the Unionon September17, 1948, demanded recognition as theexclusive bargaining representative of all the Respondent's production and main-tenance employees, but such demand was refused by the Respondent because theUnion had not been so certified by the National Labor Relations Board (hereincalled the Board) ; that upon such refusal to recognize it the Union called a strikeagainst the Respondent which strike continued in effect from September 17 toabout October 7, 1948; that during the strike all the complainants engaged inacts of intimidation, coercion, and illegal picketing and have forfeited their rightto reinstatement.'Pursuant to notice, a hearing was held from January 4 to January 25, 1948, atAkron, Ohio, before J. J. Fitzpatrick, the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner. The General Counsel, the Respondent, andthe complainants were represented by counsel.All participated fully in thehearing and had opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the opening of the hearing,Respondent's motions were denied, (1) requiring the General Counsel to statewhether the proceeding was held on behalf of Lawrence Edwin Worley, Jr., asan individual, or in Worley's name as representative of the complainants; (2)to dismiss the complaint because Worley was either (a) "fronting" for the Unionwhich had not complied with the requirements of Section 9 (h) of the Act,' or(b) acting as agent for complainants, and that neither lie nor the complainantshave complied with the provisions of Section 9 (h) of the Act. Respondent'smotion at the close of the General Counsel's case to dismiss on the merits, andalso on the jurisdictional grounds previously raised, was denied, but ruling wasreserved on this blanket motion when renewed at the close of the hearing. Ashas been heretofore found, the jurisdictional grounds raised in the motion lackmerit.That portion of the motion based on the merits is, in effect, denied aswill hereafter appear.The General Counsel argued orally on the record (theother parties waiving oral argument), and briefs have been received from theRespondent, the complainants, and a memorandum from the General Counselsupplementing his oral argument.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE RESPONDENTAlside, Inc., is an Ohio corporation with principal office and place of businessat Akron, Ohio, where it is engaged in the manufacture, sale, and distributionof aluminum siding and related products. It annually purchases materials(mostly aluminum) in excess of $500,000 in value, of which more than 50 percentcomes from outside the State of Ohio.More than 70 percent of its finished4The answer also raised jurisdictional questions which are disposed of by rulings onmotions as will hereafter appear.'There is no evidence that Worley was "fronting" for anybody when he filed chargesthat his rights as an employee of the Respondent,as well as the rights of other employees,had been illegally interfered with, and that he and the other employees had been dis-criminatorily treated.After an investigation of the charges by Worley, the General Counselissued a complaint based on these charges. Section 7, the keystone of the Act, guaranteescertain rights to employees.The issue in this case is whether the employees' rights havebeen interfered with. It is therefore found that the above contentions of the Respondent,and as set forth in its answer as well as in its motions, are without substantial merit. ALSIDE, INC.467products, valued annually in excess of $700,000, is sold and shipped to customersoutside the State.As stipulated by the Respondent at the hearing, it is foundthat Alside, Inc., is engaged in commerce within the meaning of the Act.II.THEORGANIZATION INVOLVEDUnited Steel Workers of America, C. I. 0., is a labor organization admittingto membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Background and sequenceMaking siding for houses out of aluminum was an innovation in the construe-tion industry.The Respondent began actual manufacturing operations in Janu-ary 1948, with about 4 production and maintenance employees. The numberof employees gradually increased until by the early summer of 1948, 33 suchworkers, exclusive of supervisors, were employed.Sentiment for a union developed among the workers in July, and by September15, 32 of the 33 production and maintenance workers here employed had signedcards in the Steelworkers.The night of September 15 a union local was organ-ized and officers were elected.6The next night, September 16, 19 productionand maintenance workers from all 3 shifts were laid off.On September 17 allplant workers excepting 2 were discharged by the Respondent.The afternoonof the same day a picket line, authorized by the Local, was established and main-tained in front of the Respondent's plant from the evening of September 17 toabout October 7. In the meanwhile, the Respondent hired and trained new mento operate its machines.By the end of November the working crews for the2 shifts then operating numbered about 40, including 3 employees who had beenrehired.B. Events upto and including the layoffs of September 16About the end of August 1948, according to employee William C. McCabe'sundenied and credited testimony, Plant Manager Allen Lessing told McCabe(who had joined the Union on August 17) that the ship regarded him as aunion organizer and a trouble maker.Lessing hired Charles E. Robinson on August 16 at a starting rate of $1 perhour, although some of the new employees were making only 90 cents an hour.Lessing told Robinson to keep his rate secret, that something "was going onaround the plant" and that Robinson should "keep his nose out of it" and "hewould go places."On September 15, Robert Petty, who worked on the second shift,' secured per-mission from Foreman Glenn Laughlin to get off from work after 7 p. in. thatnight "for personal reasons."Before 7 p. m., Lawrence E. Worley and RussellWells (both of whom worked on the first shift) called at the plant for Petty.All three left together to attend the union organizational meeting heretoforereferred to.Shortly after the departure of Petty,. Worley, and Wells, Superin-tendent Cochrane called employee David John Geisinger into his office and in-"The officers elected were all employees of the Respondent, as follows : President,LawrenceWorley ; vice president, Joseph Wolonsky ; recording secretary, Clifford R.Stemple ; financial secretary, Richard D. Forward ; treasurer, James Ruse ; trustees, LeslieStites,William G. Stump, and Thermon B. Cole; guards, Robert Petty, Robert L. Croft, andJoseph Markovich.The second shift started at 3: 30 p. m. and ended at midnight.8S2101-51-----31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDquired of him where Petty and the other two men were going.Upon Geisinger'sreply that they were attending a union meeting, Cochrane asked Geisinger howfar union organization had developed in the plant.Geisinger professed igno-rance on the subject, but said he had signed a union card. Cochrane then statedthat he had "belonged to several unions" before coming to the Respondent's plant,and he "didn't see too much good in a union ; that they caused trouble and lay-offs."Cochrane added, however, that if the men decided on a union in the planthe would be "for it too." 8The next morning, September 16, before the first shift began at 7 a. in., em-ployee Russell Wells was in Cochrane's office.Cochrane inquired what happenedat the union meeting the night before and what officers were elected.Wellsstated that Worley was elected president, Wolonsky, vice president, and Stemple,secretary of the Local.While they were talking, Wolonsky passed by on hisway to work and Cochrane called him into the office.He asked Wolonsky how hecould hold his office of vice president in the Union and be a "straw boss" or"group leader."'Later in the morning Cochrane sent for Wolonsky and, againreferring to the Union, asked, "How do you think management will take it?"The following then transpired according to Wolonsky's credited and undeniedtestimony :I told him that an organization of that kind could be of benefit to bothsides, to management and to the employees, that both sides would benefitby it and, then, he said-well, also, during that conversation he said, "Well,"he says, "you know we can move out of town and you'd lose your job."Clifford It. Stemple, of the shipping department, who had been elected recordingsecretary of the Local on the night of September 15, was in the shipping officebefore his shift started the morning of September 16 reading a union bookletwhich detailed the duties of union officers.When William R. Patterson, incharge of the shipping department, arrived Stemple told him that at the unionmeeting the night before he (Stemple) had been elected recording secretaryand Worley (who also worked under Patterson) had been elected president.He also showed Patterson the union booklet he had been reading. About 9o'clock that morning, Superintendent Cochrane came to the shipping departmentwhere Stemple and Worley were unloading a truck, saluted Stemple with, "Howis the recording secretary" and asked him if he could take the union bookletto a "meeting" about the Union into the' front office. That afternoon Cochraneascertained from Worley that all the plant workers, except one, had signed unioncards, and that the one holdout was general maintenanceman Calvin Turner."The same day, Patterson told James Ruse (local union treasurer), accordingtoRuse's undenied and credited testimony, that management was having ameeting about the employees joining the Steelworkers.President Kaufman and Vice-President Manes were each on a business tripSeptember 14 and 15, but returned on September 16 in time to attend a manage-ment meeting that evening at the plant. Pursuant to instructions from Kaufmanat this meeting, Lessing and Cochrane late Thursday night notified 19 union8Cochrane, although available, was not called as a witness and did not deny this creditedtestimony of Geisinger.9Wolonsky operated the roll forming machine on the first shift assisted by four otherworkmen, but was in no sense a supervisor.10 Patterson substantially corroborated the above testimony of Stemple.As previouslyfound, Cochrane did not testify, and Worley's testimony that he was questioned by Coch-rane about the union membership is credited. ALSIDE, INC.469employees that they were laid off, effective September 17, because of lack ofmaterial"C.The September 17 dischargesPresidentWorley received notice of his layoff about midnight.Thereafter,and very early in the morning of September 17, Worley, accompaniedby Geisingerand Petty (both of whom had also received notices) consulted with Oliver J. Lee,internationalrepresentative of the Steelworkers, about the layoffs, at Lee'shome.Lee agreed to go to the Respondent's plant later in the morning.After this consultation with Lee, Worley and his two fellow workers went tothe plant arriving there before the first shift normally reported for work. Otherswho had been laid off also appeared, as did those not laid off and who werereporting for work.These employees found the gate closed through which theyordinarily entered the plant, and behind which they usually parked their carswhile at work. In this instance, as a result of the entrance being closed, theemployees with cars parked them in the area south of the gate normally usedfor parking purposes by the office force (who had not yet arrived for work),and congregated outside the gate in front of the office.The gate above referred to is a double iron affair set in the middle of a fencewhich extends east from the corner of the plant a distance of about 40 feet.The gate normally was open on work days in the daytime and in fact was theonly entrance available for trucks or other vehicles.A number of employeestestified that when they arrived at the plant the morning of the 17th this gatewas locked "with a bicycle lock."Respondent's officials denied that the gatewas locked. I find that the gate remained closed a portion of the morning ofSeptember 17 and that such closing was unusual. I do not credit the testimonythat the gate was locked. There is credible testimony that officials of theRespondent entered the plant that day via the gate, as did trucks.Furthermore,Edward Mills and Frank Verashak working the third shift that morning hadno difficulty leaving the plant, mixing with the employees congregated at thefence, and reentering the plant.Therefore, locking the gate as a means ofkeeping the employees out of the plant would be a futilegesture because employeescould walk around the fence and enter the plant, a method of ingress and egressnot entirely unused by them.When President Kaufman arrived at the plant shortly after 7 a. in. on Septem-ber 17, Plant Manager Lessing called over the plant's loud-speaker the names ofall employees not laid off and asked them to come to work. There was ncrresponse.32Shortly thereafter employees, third shift workers, Mills and Vera-shak informed the Respondent that they would not work the first shift (as theyhad earlier that morning been requested to do), Verashak stating that he wouldnot "take another man's job" and Mills explaining that he had decided to "stickwith the boys on the outside.s13About S : 30 a. in. Kaufman appearedin front ofthe office andannounced thatthe employees who had failed to report for work thatmorning as requested weren The employees so notified are listed in footnote1,supra.12 Some employees testified that they did not hear the loud-speaker.Others, admittingthey heard it, testified that they could not understand what the announcement was. Theyapparently made no effort to secure clarification. I find it difficult to believe that no onein this group located not over 50 or 60 feet from the entrance could distinguish a loud-speaker announcement at this small plant locatedin an outlying and presumably quietarea of the city."This decision on the part of Mills and Verashak was not arrived at until they hadtalked with the employees at the fence. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDall fired.He called their names and told them to come to the office and get theirchecks.About the same time Kaufman ordered the employees to remove theircars from company property.Myron and Theron Cole were included in the group discharged the morningof September 17 and the first call for their checks.Kauffman told each ofthem that he was being fired for refusing to report for work that morning.Thereon Cole was the first to be interviewed.According to Theron's creditedand uncontroverted testimony Kaufman first asked him if he was "forced to jointhe Union" ; that it seemed queer that all the employees "but one" joined theUnion; that he had no objection to the Union provided the men joined of theirown free will, and he "wanted an open shop." Each of the Cole brothers wasgiven his check for the current week at that time, but told that his final pay checkand separation notice would not be available until that afternoon.The sameprocedure was followed with reference to a number of the other dischargedemployees, Kaufman making it clear in each instance that the employee wasdischarged for failing to report for work. In some instances, Kaufman madereference to the Union, disparaged the fact that it had been organized withoutadvising him, criticized its leadership, and insisted there would always be an"open shop at Alside."Others, who were not even present at the plant on themorning of the 17th, were-subsequently notified of their discharge as of the 17thof September."In tile meanwhile about 9: 30 or 10 in the morning of September 17, either atthe time or shortly after Kaufman began to individually interview the dischargedemployees, Steelworkers' International Representatives Lee, Katchur, and Mc-Kendrick, arrived at the plant and a conference was arranged with Kaufman inthe office building.Worley,Wolonsky, Stemple, and Forward (all local offi-cials) accompanied the international representatives into the office.This com-mittee requested that the Respondent recognize the Steelworkers as the exclusivebargaining agent for the production and maintenance employees and that the laid-off employees be reinstated.This request was refused.Kaufman, although will-ing to talk to Lee, Katchur, and McKendrick as officials of the Steelworkers,stated that lie would have "no truck with" Worley, Wolonsky, Stemple, andForward, as they were "no longer" employees of the Respondent.''As a result of this attitude on the part of Kaufman the interview was in theouter office.Kaufman expressed resentment because the plant had been organ-ized "behind his back," stated that he would not permit a union shop in theplant, or have a "kid" who had only been with him 6 weeks telling him how to runhisbusiness.Kaufman also stated that the 19 employees had been laid offthe previous night because of material shortage and "inefficiency," and as theother 13 employees not so notified had refused that morning "to cooperate" theywere discharged, and all could get their final checks and separation slips thatafternoon.The conference then broke up.1e14 It is Kaufman's contention that in the morning as he interviewed the Cole brothers(and some others who had not been laid off) he urged them to return to work. This con-tention is rejebted in view of the credible testimony of the employees involved, the happen-ings earlier in the day above found, and what transpired that morning at the conferencewith the Steelworkers' representatives, as will hereafter appear.'5Of the four named, Forward was the only one who had not been laid off the nightbefore.10 It is Kaufman's testimony that he requested the union committee to let the 13 retainedemployees report for work, but was informed that none of these employees would cone towork unless all of the laid-off employees were reinstated.This testimony of Kaufman'swas not corroborated by any of the other participants in the conference and was deniedby them. I do not credit this testimony of Kaufman's as it is inconsistent with Kaufman's ALSIDE, INC.471After the failure of the union representatives to get either recognition for theUnion or reconsideration on the part of the Respondent of its action in releasingthe employees, Kaufman again appeared at the gate and announced that eachemployee could get his current check by applying at the office that morning andhis final check in the afternoon.This procedure continued until noon.There-after, the remaining employees were paid both their current and final checks atthe one interview with Kaufman.There is credible and uncontroverted testimony that at these individualinterviews Kaufman again stated repeatedly that he had no objection to a union,in the plant but would not stand for a "closed shop." nHe told William G.Stump, as well as a number of other employees, that he did not like the way theUnion was being organized without his knowledge, or "have a kid" who had onlybeen employed 6 weeks "telling him" how to run the business."There was no production on September 17 after the first shift started thatmorning and the inference is clear from the record that no rank-and-file employeesworked that clay.As above found, Kaufman announced that all employees who,did not report for work were being discharged.Employees Walter Mills andCalvin Turner, however, were not discharged and worked on September 18 andthereafter.Walter Mills had signed a union card, but the card was destroyedprior to September 17.Turner never signed a card.Neither of these employeestestified at the instant hearing, but the inference is justified and I find that onSeptember 17 both Walter Mills and Calvin Turner were ready and willing towork, and that they were the only production employees who did offer to workon that day.D. The picketingAbout 4 in the afternoon of September 17 a majority of the released em-ployees attended a meeting in the Steelworkers' hall in downtown Akron. Theaction of the Respondent in laying off and discharging practically all the produc-tion and maintenance employees was discussed, and it was decided to establish a24-hour picket line at the plant in protest against such action by the Respondent.Thereafter, starting from 6 that evening two or three pickets continuouslyparaded in front of the plant until about October 7, when the picketing was dis-continued.The pickets carried banners reading that the Respondent, (a)"Locked its out, why?" (b) "Refused to bargain," (c) "Unfair: We organized tosave our jobs."On Saturday, September 18, 1948, the Respondent attempted to resume pro-duction with the aid of its supervisors and employees Calvin Turner and WalterMills.On Monday, September 20, the Respondent began hiring replacements.Fourteen new men were engaged during the remainder of September, 39 in themonth of October, and 14 during November (the last month for which recordswere available).Included in this list of new employees, however, were em-ployeesClarenceHamlin, Eugene Athens, and Clarence Stemple reinstated—attitude heretofore found at the very beginning of the conference that he would have noe"truck" with the Union Local's officials on the committee because they were i1o longer"employees," and one of these local officers, Forward, had not been paid off.Furthermore,.as above found, Kaufman had already announced before the conference started that theseemployees were discharged."Other than the request that morning for recognition, there bad been no overtures onthe part of the Union to negotiate a contract, and certainly there had been no mention ofa closed shop.But as has been previously found, the Respondent knew from questioningworkers that all but one of the employees had signed union cards.18Thiswas an obvious reference to Local Union President Worley, first employedAugust 12.s 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespectively, on October 9, October 29, and November 13. By the end of Octoberthe Respondent was working 2 full shifts, but because of the large laborturn-over only about 40 production employees were working at any one time.On September 22, the Respondent by action instituted in the Court of Com-mon Pleas, Summit County, Ohio, sought to restrain the picketing.Up to thetime of this Report no decision had been announced in the State court case.By stipulation, the transcript of the record made during the several days'hearing in the injunction proceedings was received as an exhibit herein, pri-marily for the purpose of showing activities on the picket line.The record inthe injunctive proceeding, as well as evidence received in the instant case,clearly shows that during approximately 3 weeks' time the picket line was main-tained, there was little if any disorder.A few minor incidents happened, suchas using an obscene epithet toward Walter Mills for continuing to work for theRespondent after September 17, but no attempt-was made to-molest him orother workers in the plant. Likewise, several trucks were stopped by picketsand the drivers informed of the picketing and the alleged reasons therefor-but no truck drivers were in any way threatened or restrained from enteringor leaving the plant.E. Requests for reinstatement and reinstatementsOAs heretofore found, the union committee conferred with management on'September 17 and was unsuccessful in its efforts to secure the reinstatement ofthe employees laid off the previous evening.On September 20, the Steelworkers,by letter, formally and specifically requested that the Respondent reinstate thelaid-off and discharged employees.1'The latter part of November, Russell Wells,one of the laid-off employees, filed a written application for a job with theRespondent.Charles Robinson (in the discharged group) applied the firstpart of December.Neither has been reinstated.On November 21, JosephWolonsky (in the laid-off group) applied for but was refused a part-time job.At that time, however, the Respondent, through Personnel Director Holmes,offered Wolonsky his old job on a full-time basis.Wolonsky did not accept theoffer2°F. Conclusions astothe unfair labor practices1.As to the allegations of interferenceThe Respondent, by Superintendent Cochrane's questioning of David JohnGeisinger on September 15 about the extent of union organization in the plant,Cochrane's inquiries of Russell Wells on September 16 about the union meetingand who were elected as local union officials and his questioning Union PresidentLawrence Worley, as to the number of employees in the Steelworkers Local,has interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act 21IDThe letter from the Union specifically named all the employees involved, exceptingCarl Buterbaugh,Edward Mills,and Ross K.Osborne.The record is obscure on thepoint, but the failure to include the above three names was apparently an oversight.20 It IsWolonsky's testimony,denied by Holmes, that in offering Wolonsky the part-time job Holmes told him that if he returned he would be "through with the Union."Lacking corroboration,and in view of Holmes'positive denial that any such condition waslaid down, Wolonsky's testimony in the above respect is not credited.21 Superintendent Cochrane's suggestion to Joseph Wolonsky, vice president of the Local,that the Respondent might not be pleased with the union organization and could move outof town in which event Wolonsky would lose his job, is not found to constitute a violationof Section 8 (a) (1) of the Act in view of the Board's holding in theMylan-Sparta Com- ALSIDE, INC.4732.As to the September 16 layoffsThe Respondent contends that the 19 layoffs of September 16 were justifiedbecause (a) there was a shortage of aluminum and (b) the laid-off employeeswere inefficient.As to the first contention : The record of monthly shipments of aluminum tothe Respondent since first it began production is as follows : January 259,716pounds, February 111,776, March 323,362, April 439,163, and May 583,897 pounds.In June shipments dropped to 447,686 pounds, but in July the total receipts ofaluminum amounted to 616,047 pounds. In August they again dropped to 350,220while the September total came to 743,018 pounds (of which 266,326 poundswere received prior to September 17).Pounds received in October totaled1,063,064, but fell to 603,602 in November, the last month for which the recordswere available.From these records and from the uncontroverted testimony of numerous wit-nesses, it appears that the production of aluminum siding began on a rathersmall scale in January 1948, and gradually increased thereafter in a reasonablysatisfactorymanner as supervisors and rank-and-file employees became moreproficient and adept in the use of the roll forming and painting machines,except for a hiatus of several weeks in August and early September when theamount of finished siding decreased and its quality deteriorated, because theshortage of aluminum stock forced the Respondent to use rejected stock or poorstock.It is quite true, as contended by the Respondent, that, during this period oftemporary shortage in August and early September, the Respondent was some-times hard put to find work for all its 33 production and maintenance employees.However, this shortage of stock did not continue beyond September 13.Asabove found, 266,326 pounds of aluminum arrived at the plant in Septemberprior to the 17th of that month. Of this amountonly72,019 pounds arrivedbefore September 9.Between the 9th and the 16th, 194,207 pounds were de-livered.From September 14 to September 19 (the week of the layoffs) 219,371pounds of aluminum were shipped. In fact 98,229 pounds arrived on Friday andSaturday, September 17 and 18.When the layoff notices were given on thenight of September 16, the Respondent undoubtedly knew what aluminum wasen route because President Kaufman and Vice-President Manes had just thatnight returned from an eastern trip whose principal objective was (as testifiedto by Kaufman) to ascertain when shipments of backlog orders of aluminumcould be anticipated.The 219,371 pounds of aluminum received during theweek of the layoffs was considerably more than a third of the total shipmentsfor any month up to that time. I find, despite the Respondent's contentions,that it had on hand or en route sufficient stock to keep all its employees ade-quately supplied for the work on September 16.Relative to the second contention of the Respondent, that the laid-off employeeswere inefficient :Kaufman testified that the Respondent's production increasedmaterially in October and November 1948.As above found, for several weeksprior to the middle of September production was low due to a stock shortage.Prior to this shortage from the time manufacturing of siding started in Janu-ary, records of production were broken by the employees every few weeks ; andit was the Respondent's practice during this period as a mark of appreciation forPliny,etc.,78 NLRB 1144, that "A prophecy that unionization will ultimately lead to loseof employment is not coercive where there is no threat that the Respondent will use itseconomic power to make its prophecy come true." 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach new record, to entertain the employees with food and drink at a nearby cafe.In short, aside from the several weeks when it was handicapped by lack of stock,the Respondent's entire production history from its inception up to the time ofthe hearing has been one of consistently increasing production.Furthermore,comparing the output of 33 workers with that of over 40 men, is not of much valuein determining the efficiency of the smaller group, especially when, as hereappears, the 40-odd workers were using enlarged.22Appraising the 19 laid-off employees, the record shows that each benefited byperiodic pay raises prior to the time of his release.Eugene Athens and Clif-ford R. Stemple were rehired after the picket line had been abandoned, andJoseph Wolonsky was offered his job back in November. Vernon C. McIntyre,originally hired on August 5 as a painter on the first shift, testified credibly thatAlfred P. Lehman, in charge of all painting since early July, complimented himon his work and was instrumental in securing for him a 10-cent raise effectiveSeptember 3; and that a day or two before September 16, Lehman informedMcIntyre that he would shortly be "running the paint line" on the second shift."RussellWells, also laid off for inefficiency, was originally employed on May17 as a punch-press operator.From about the 1st of July until about September15 he operated an electric spray gun on the second shift, when he was given thepaint inspection job on the first shift.Supervisor Lehman testified that usingan electric spray gun to paint corners was harder and more difficult work thaninspecting ; and that the inspection job was really a demotion which came aboutbecause of the number of rejections from the second shift spraying job. Leh-man's working hours at the plant paralleled those of the important first shiftupon which 17 of the 33 production and maintenance workers were employed.He testified that the only opportunity he had to observe Wells' spray machinework was during the short daily period his work overlapped into the secondshift; and that Superintendent Cochrane, directly over Wells on the second shift,would know best about Wells' work. As previously found, Cochrane did nottestify and there is no corroboration of Lehman's testimony that Wells was in-efficient and was demoted. Contrasting, however, with this testimony of Leh-man is Wells' testimony, not denied and in fact conceded by the Respondent, thatapproximately a month before his layoff and while operating the electric spray-ing machine he received 2 awards from the Respondent, one of $20 for successfullyeliminating scrap when painting corners, and a $5 award for suggesting a methodof keeping the electric spraying machine clean.On September 17 when Wells received his final check, Kaufman stated that"there might be a place for [Wells] later on" with the Respondent.During thepicketing period Wells asked Foreman Laughlin how "things were going at theshop," and Laughlin replied, "Oh, they are firing great guns. I wish you boyswould hurry up and get back so we could get some production out." On October12 Superintendent Cochrane asked Wells "when he was coming back to work." Ifind that Wells was competent.The record,as well as Respondent's treatment of others laid off on September16 indicates that they were not incompetent.Charles Foltz was let go by Kauf-man in spite of the recommendation of Plant Manager Lessing that he be re-tained.On September 17 Kaufman told Richard D. Forward that he "might"22An additional roll forming machine installed about the middle of September.s Lehman was not asked and did not deny any of the above-described testimony of Mc-Intyre.Lehman testified that McIntyre,the first 2 weeks of his employment, was notattentive in watching the painting appliances,but that he was "a fair employee" at thetime he was released. ALSIDE, INC.475reemploy Forward?°Leslie Stites,maintenance man on the first shift,receivedspecial commendation in July from Plant Manager Lessing and SuperintendentCochrane for converting a hand-operated paper cutter into a power-operatedmachine and also for adjusting a troublesome backing machine.There is noevidence that any of the otherlaid-off employees were incompetent.I thereforereject the contention of the Respondent that the September 16 layoffs were justi-fied because of the inefficiency of the employees involved and find, as contendedby the General Counsel and the complainants,that all the September 16 layoffswere discriminatory and for the purpose of discouraging membership or activityin the Steelworkers.253.As to the discharges of September 17There is little controversy as to what actually took place at the plant on Sep-tember 17, but there is dispute as to the conclusions to be drawn from suchactivities.After President Worley and his two companions had discussed thelayoff notices with Steelworkers' Representative Lee in the early morning ofSeptember 17, the three employees, before the first shift started, repaired to theplant where they had arranged to meet with Lee later in the day. They weresoon joined by other employees who had been laid off, and who came to the planteither out of curiosity to see what was going on, or more likely to get their cur-rent pay checks as Friday, September 17, was payday. Other employees, notlaid off, arrived for the purpose of working.However, the gate to the plantproper through which employees normally entered the plant (and behind whichgate they usually parked their cars while at work) was closed.As a result, theemployees with automobiles parked them outside near the office and all congre-gated in front of the gate.Practically all of the employees who assembled in front of the plant gate,and who were called as witnesses, agreed that the gate was closed, and some ofthem testified that it was locked with a "bicycle lock."Although KaufmanziThat management was more concerned about union activity in the plant than it waswith the productivity of these employees is illustrated by a conversation SuperintendentCochrane had with Charles M. Flesher at acafenear the plant on September 24.Ac-cording to Flesher's credited testimony, the following transpired :Q.Did Mr. Cochrane have any conversation with you at that time?A. Yes, he did.Q.Will you tell us what was said?A.He says, "How you doing?"And I says, "Not too bad."He says, "What do youthink about this union business?"And I said, "It's all right," and he says, "If youknew what they were doing to you, you wouldn't feel that way," and I says, "Well,that's anybody's opinion."aeaaooaQ.Was any reference made about your job?A. Oh-he asked me if I thought I would get my job back and I said, "Yes, I thinkIwill."Q.Was anything else said?A. No.25Manager Lessing testified that the Respondent changed its production methods inthe interests of greater efficiency and also reduced its production force to one shift afterSeptember 16. It is also noted than on October 1 the Respondent, by letter, advised theState Bureau of Unemployment Compensation that the employees above referred to wereseparated from the Respondent, "due to a revision in the production methods and therescheduling of production hours."The record fails to disclose any material change inproduction methods or hours worked subsequent to the layoffs, but the record does reveal,contrary to the above testimony of Lessing, that actually the Respondent ran two fullshifts as soon as it could hire enough new workers to man the two shifts adequately. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted that the gate was closed the first part of the morning of the 17th,he, as well as other executives for the Respondent,denied that the gate waslocked.I find the evidence insufficient to support a finding that the gate wasin fact locked on September 17.As heretofore indicated,the purpose of suchtestimony was to substantiate the allegation in the complaint that the employeeswere in fact locked out of the plant.It would fail in that respect even if foundtrue because locking the gate would not and could not prevent the employeesfrom entering the plant.The gate was in the center of a fence that extendedeast from the southeast corner of the factory a distance of about 40 feet to thecity line.However,the fence ended at that point and did not extend north atright angles so as to effectively inclose the Respondent's property.Itwas en-tirely feasible and not uncommon for employees to walk around the fence andenter the plant, or to leave the plant without passing through the gate. In fact,on the morning of September 17 third shift workers Edward Mills and FrankVerashak,who were in the plant,walked around this fence to discuss the situa-tion with employees outside the gate-and then returned to the plant,beforerefusing management's request that they continue on and work the first shiftalso that day.No doubt the closed gate and the group congregated in front of it causedsome employees to question whether the plant was in fact open for businesson the morning of the 17th. But any confusion in that respect was dissipatedby the announcement over the loud-speaker, followed by Kaufman's direct request,that all employees,except those laid off, report immediately on the first shiftforwork.The employees involved ignored this request, and elected not toreport for work at least until their representatives had an opportunity to for-mally protest,to the Respondent against the discriminatory layoffs. In themeantime,the Respondent announced the discharge of all plant employees whohad failed to report for work. At the conference with the union representatives,the Respondent refused to reinstate the laid-offworkers and reaffirmed thatall others who had refused to work were discharged."Later in the day, duringindividual interviews President Kaufman made it clear to many of the em-ployees that they were being released because he was displeased with the unionorganization and its leadership.27As a result,a picket line was established26That the Respondent in notifying the 12 employees that they were discharged actuallyIntended to Sever their employment and was not engaging in a "strategic maneuver" isevident because,(a) Charles Robinson was not reinstated on his application in December,(b) all but one of the 12 employees received separation slips subsequent to September 17,and on October 1 the Respondent notified the Ohio Bureau of Unemployment Compensationthat these 11 had been discharged,and (c)Joseph Bixler,the only one in the group whodid not receive a separation slip(and who had previously been excused from reportingfor work for personal reasons on September 17) was notified of his discharge on Sep-tember 18 when he called for his check.Furthermore,the Respondent's records showthat Bixler,as well as the other 11, was released from employment on September 17.27Kaufman testified In general terms that after the conference with the union committee,he called the 12 employees who had not been laid off into his office and asked each oneindividually if he would not come to work before presenting him with his pay check.Vice-President Manes,who arrived at the plant on September 17th after the conferencewith the union committee,testified that he was present when Kaufman talked to 7 to 9of the employees and asked them to go to work.Manes was unable to Identify all theseworkers by name, but did specify Edward Mills,Frank Verashak,and "one of the Coleboys."As heretofore found,Verashak and Mills rejected management's request that theywork on the first shift prior to Manes'arrival at the plant that morning.The two Colebrotherswere interviewed by Kaufman at or before the conference with the unioncommittee.Both testified that Kaufman was alone when he interviewed them.They,as well as other discharged employees who testified as to Interviews with Kaufman thatmorning, testified in detail as to what was said by Kaufman.None testified that Kauf- ALSIDE, INC.477by the employees in front of the plant late in the afternoon of September 17in protest against the Respondent's action.I find that on September 17, the 12 employees joined other employees in aconcerted protest against their discharge and the discriminatory layoffs of the19 employees,and that the Respondent by discharging the employees who en-gaged therein,has discriminated as to their hire and tenure of employmentto discourage membership in a labor organization.4.As to the picketing activitiesThe Respondent's answer alleges that it did not refuse to reinstate any of thelaid-off or discharged employees who requested reinstatement after September17, but the answer as amended also alleges that,because of misconduct on thepicket line,none of these employees are "entitled to reinstatement."In viewofmy findings heretofore that the complainants have been discriminatorilyrelieved of their employment by the Respondent,it is necessary to ascertainwhether the complainants by their activities on the picket line, have forfeitedreinstatement rights.The record herein (including the transcript of testimony in the State courtproceedings received as an exhibit) discloses no unlawful activity on the partof the complainants, or any of them, on the picket line. True, trucks werestopped by the pickets as they attempted to enter or leave the plant, and thedrivers were urged to respect the picket line.There is no evidence, however,that in any instance was a driver molested or threatened when he insisted oncrossing the picket line.In one instance Union President Lawrence Worley andanother employee, who apparently were not on picket duty at the time, triedto follow a driver who had entered the plant. The Respondent's guard pulledhis gun and profanely ordered them to leave the property.The two employeesimmediately complied with the order.The second week of the strike picketDavid John Geisinger addressed Calvin Turner obscenely as he left the plant,but there is no evidence that Geisinger, or any of the other employees, in thisinstance, or at any other time during the picketing, attempted to molest Turner,or any other employees, or prevented them from entering or leaving the Respond-ent's premises.The record does disclose that the first 2 or 3 days of the picketing a numberof the employees, who at the time were not officially on picket duty, congre-gated in front of the plant at or near where the pickets were patrolling, butthere was no mass picketing or chain picketing, or intimidatory or coerciveconduct by these employees. I find therefore, contrary to the contentious ofthe Respondent, that the picketing was reasonably orderly, and the complainantscommitted no acts which would justify the Respondent in refusing to reinstatethem.IV. THE EFFECTOF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceman, during the interview,requested them to go to work.There is credible testimonythat especially after the conference with the union committee the employees filed in fortheir checks indiscriminately and were not at first limited to the non-laid-off employees,as Kaufman's testimony implies.Furthermore,Kaufman's testimony of what transpiredin the individual interviews is inconsistent with his previous action in ordering all carsto be removed from company property as well as his comments and attitude at the meetingas heretofore found. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD.among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.TIIE REMEDYHaving found that the Respondent has engaged in unfair labor practices-violating Section 8 (a) (1) and (3) of the Act, the undersigned will recommendthat it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.It has been found that 19 employees were discriminatorily laid off effectiveSeptember 17, 1948.Two of them, Eugene Athens and Clifford Stemple, have:since been reinstated.All of the rest, with the exception of Joseph Wolonsky,.are entitled to reinstatement and back pay from the date of the discriminatorylayoff.Wolonsky was offered and refused reinstatement on November 21, 1948.Be is entitled to back pay only from September 17 to November 21, 1944.-" Theother group of 12 employees were immediately discharged on September 17 atthe first indication of collective activity, obviously for the purpose of destroyingall possibility of effective employee mutual aid and protection in the plant.Under such circumstances the employees affected could only conclude that theirreturn to work had been barred, especially as the September 20 request on the-part of the Union that they be reinstated had apparently been ignored by theRespondent.Their failure to make individual applications for reinstatement,cannot militate against them.20In addition to the failure of the Respondent to respond to the September 20request for reinstatement, discharged employee C. C. Robinson's experiencedemonstrated to the employees the futility of applying for reinstatement.Hewas the only one in that group to apply for work, but was not employed 30 It istrue that Clarence Hamlin (of this group) was reemployed on October 9, butas he did not testify it can only be concluded, as alleged in the Respondent'sanswer, that he was returned to work without having requested reinstatement aiAs the discharges were absolute the discharged employees are not only entitledto reinstatement, but also to back pay.'It will therefore be recommended thatthe Respondent reinstate each of the employees listed in Appendix A, attached]hereto, to his former or substantially equivalent position " and make him wholefor any losses incurred by him because of the Respondent's discrimination againstshim by payment to him of a sum of money equal to that which he normallyza Ohio Fuel Company,25 NLRB 519,at 554.a Industrial Cotton Hills,50 NLRB 855.22 Robinson's testimony in this respect is illuminating as to the finality of the discharges.He applied for work in December,although the strike was broken by October 7.Askedwhy he had not applied sooner, he testified :Well,I didn't think there was much use. Jerry(Kaufman)told me for absolutively-positively that I was through,as far as he was concerned,or had led me to believethat,and I was always skeptical about that,going back,Imean, but it is true thatI thought about it several times,to go back and see Jerry.81Hamlin was next to the paint supervisor in responsibility on the first shift prior toSeptember 17.22Pinaud, Incorporated,51 NLRB 235;ltelco Corporation,79 NLRB 759.s3 In accordance with Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean"former position wher-ever possible and if such position is no longer in existence then to a substantially equiva-lent position."The Chase National Bank of The City of New York, San Juan,PuertoRico,Branch,65 NLRB 827. ALSIDE, INC.479would have earned from September 17, the effective date of the discrimination,to the date of the Respondent's offer of reinstatement, less his net earnings s'.It will be further recommended that Eugene Athens, Clifford R. Stemple, andClarence Hamlin, and each of them, be made whole for any loss of earnings,under the same formula, from the date of his layoff or discharge to the date ofhis reinstatement.Inasmuch as laying off and discharging employees because of union activity or.affiliation, or concerted activity, is one of the most effective methods of defeatingthe exercise by employees of their right to self-organization,35 there is real dangerthat the commission of unfair labor practices generally is to be anticipated fromRespondent's unlawful conduct in the above respect. It will therefore also berecommended that Respondent be required to cease and desist from in anymanner interfering with, restraining, or coercing its employees in the exercise.of the rights guaranteed in Section 7 of the Act 36Upon the basis of the foregoing findings of fact and upon the entire recordsin the case, I make the following :CONCLUSIONS OF LAW1.United Steelworkers of America, C. I. 0., is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section &(a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment of EugeneAthens, Clifford R. Stemple, Clarence Hamlin, Joseph Wolonsky, and the em-ployees listed in Appendix A hereof, thereby discouraging membership in a labororganization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record, I recommend that the Respondent, Alside, Inc., its officers Iagents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America, C. I. 0., orany other labor organization of its employees, by discriminating in. regard tothe hire and tenure of employment or any terms or conditions of employment ofits employees ;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist United Steelworkers of America, C. I. 0., or any other labor organi-zation, to bargain collectively through representatives of their own choosing,.31Crossett Lumber,S NLRB 440.35N. L. R. B. v. Entwistle ManufacturingCo., 120 P. 2(1 532, 536 (C. A.4) ; N. L. R. B.V.Automotive Maintenance MachineryCo., 116 F. 2d 350-353 (C. A. 7).3aMay Department Store Co. v. N. L. R. B.,326 U. S. 376;N. L. R. B. v. Express Publish-ing Co.,312 U. S. 426. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to the employees listed on Appendix A immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice totheir seniority or other rights and privileges,discharging if necessary employeeshired since September 17, 1948;(b)Make whole Eugene Athens,Clifford R. Stemple,Clarence Hamlin, JosephWolonsky, and each of the employees listed in Appendix A for any loss of pay hemay have suffered by reason of the Respondent's discrimination against him bypayment to him of a sum of money equal to the amount which he normally wouldhave earned as wages from the date of his layoff or discharge to the date of hisreinstatement of the Respondent's offer or reinstatement,less his net earningsduring said period;(c)Post at its plant in Akron,Ohio, copies of the notice attached to this Inter-mediate Report marked Appendix A. Copies of said notice to be furnishedby the Regional Director for the Eighth Region, shall, after being signed by theRespondent's representative, be posted by the Respondent, and maintained by itfor sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by and other material ;(d) Notify the Regional Director for the Eighth Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board,Series 5, effective August 18,1948, any party may, withintwenty(20) days from the date of service of the order transferring the caseto the Board,pursuant to Section 203.45 of said Rules and Regulations,file withthe Board,Washington 25, D. C., an original and six copies of a statement inwriting setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding(including rulingsupon all matters of objections)as he relies upon,together with the original andsix copies of a brief in support thereof; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport and Recommended Order. Immediately upon the filing of such state-ment of exceptions and/or briefs,the party filing the same shall serve a copythereof upon each of the other parties.Proof of service on the other parties ofall papers filed with the Board shall be properly made as required by Section203.85.As further provided in said Section 203.46 should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten(10) days from the date of service ofthe ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rules ALSIDE, INC.481and Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 5th day of May 1949.J. J. FITZPATRICK,Trial Examiner.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED STEELWORKERS OF AMERICA,C. I. 0.,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them (and also Eugene Athens, Clifford R. Stemple, Joseph Wolon-sky, and Clarence Hamlin) whole for any loss of pay suffered as a resultof the discrimination.Carl ButerbaughHarold ColerCharles M. FlesherCarl N. FoltzRichard D. ForwardDavid John GeisingerRonald L. HollisterAlvin JonesWilliam Carl McCabeRobert B. McDonaldRobert PettyLeslie StitesWilliam G. StumpRussell L. WellsLawrence E. Worley, Jr.Joseph BixierMyron B. ColeTheron B. ColeRobert L. CroftVernon C.McIntyreJoseph MarkovichDonald J. MatticksEdward MillsRoss K. OsborneC. C. RobinsonJames RuseFrank VerashakAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.ALSIDE, INC.,Employer.fly ----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof and mustnot be altered, defaced, or covered by any other material.